Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 21,
2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00363-CV


      LANCE CHRISTOPHER KASSAB AND DAVID ERIC KASSAB,
                         Appellants

                                         V.

      JIMMY VAN KNIGHTON, II A/K/A JAY V. KNIGHTON, II,
  INDIVIDUALLY AND STONE & ASSOCIATES N/K/A KNIGHTON &
                   STONE, PLLC, Appellees

                     On Appeal from the 133rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2011-75990A


                 MEMORANDUM                      OPINION

      This is an appeal from an order signed March 23, 2015. On May 12, 2015,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Christopher, Brown and Wise.




                                        2